 

IN THE UNITED sTATEs DISTRICT CoURT A"R 25 2019
‘ FoR THE DIsTRICT oF MoNTANA C'e'.k, v S Dl'smct com
Dlstrlct Of Montana
BILLINGS DlvlsloN wings

 

UNITED STATES OF AMERICA,

Plaintiff,
vs.
JASON COLE PANTALION,
Defendant.

 

CR 18-84-BLG-SPW

PRELIMINARY ORDER OF
FORFEITURE

 

WHEREAS, in the indictment in the above case, the United States sought

forfeiture of any property of the above-captioned person, pursuant to 18 U.S.C.

§ 924(d), as property used or intended to be used to facilitate the violations alleged

in the indictment, or as proceeds of said violation;

And Whereas, on December 6, 2018, the defendant entered a plea of guilty to

the indictment, Which charged him With felon in possession of a firearm and

ammunition;

And Whereas, the indictment contained a forfeiture allegation that stated that

as a result of the offenses charged in the indictment, the defendant shall forfeit the

following property:

0 a Smith & Wesson, model M&P 9 Shield, 9 mm caliber semi-automatic
pistol (serial number HTZ6998);

0 a Black Forge LLC, model BF l 5, 5.56 mm caliber semi-automatic rifle
(serial number BF-Ol466); and

0 various rounds of ammunition

And whereas, by virtue of said guilty plea, the United States is now entitled
to possession of the property, pursuant t018 U.S.C. § 924(d), and Rule 32.2(b)(2),
F ederal Rules of Criminal Procedure.

ACCORDINGLY, IT IS ORDERED:

l. That based upon the plea of guilty by the defendant to the indictment,
the United States is authorized and ordered to seize the property described above.
This property is forfeited to the United States for disposition in accordance with
the law, subject to the provisions of 18 U.S.C. § 924(d).

2. That the aforementioned forfeited property is to be held by the United
States in its secure custody and control.

3. That, pursuant to 21 U.S.C. § 853(n)(l), the United States forthwith
shall publish at least once for three successive Weeks in a suitable means of general
circulation notice of this order, notice of the United States’ intent to dispose of the
property in such manner as the Attorney General may direct, and notice that any
person, other than the defendant, having or claiming a legal interest in the
above-listed forfeited property must file a petition with the Court within thirty (3 0)

days of the final publication of notice or of receipt of actual notice, Whichever is

earlier. This notice shall state that the petition shall be for a hearing to adjudicate
the validity of the petitioner’s alleged interest in the property, shall be signed by
the petitioner under penalty of perjury, and shall set forth the nature and extent of
the petitioner’s right, title, or interest in the forfeited property and any additional
facts supporting the petitioner’s claim and the relief sought.

The United States may also, to the extent practical, provide direct written
notice to any person known to have alleged an interest in the property that is the
subject of the preliminary order of forfeiture, as a substitute for published notice as
to those persons so notified.

4. That upon adjudication of all third-party interests, this Court will enter a
final order of forfeiture, pursuant to 21 U.S.C. § 853(n), in which all interests will

be addressed

L,
DATED this §§ day of April, 2019.

sUsAN P. wATTERs
United States District Court Judge

